UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6868


ANTHONY QUENTIN KELLY,

                    Plaintiff - Appellant,

             v.

WARDEN FRANK B. BISHOP, JR.; SERGEANT CHARLES B. BIELANSKI;
CORRECTIONAL OFFICER KATHY F. TROUTMAN; CORRECTIONAL
OFFICER JERRY L. GIBBNER; CORRECTIONAL OFFICER THOMAS J.
RYAN; STATE OF MARYLAND; JOHN DOE #1, Plumbing Worker; JOHN
DOE #2, Plumbing Worker,

                    Defendants - Appellees.


Appeal from the United States District Court for the District of Maryland, at Baltimore.
Richard D. Bennett, District Judge. (1:16-cv-03668-RDB)


Submitted: January 30, 2018                                       Decided: February 1, 2018


Before MOTZ and KEENAN, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Anthony Quentin Kelly, Appellant Pro Se. Stephanie Judith Lane-Weber, Assistant
Attorney General, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND,
Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Anthony Quentin Kelly appeals the district court’s orders granting summary

judgment to Defendants and denying Kelly’s motion for reconsideration.        We have

reviewed the record and find no reversible error. Accordingly, we affirm for the reasons

stated by the district court. Kelly v. Bishop, No. 1:16-cv-03668-RDB (D. Md. June 9 &

27, 2017). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                           AFFIRMED




                                           2